RICHARDSON & PATEL LLP 1100 Glendon Avenue Suite 850 Los Angeles, CA90024 Telephone (310) 208-1182 Facsimile (310) 208-1154 August 28, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attn: Michael Kennedy Re: APT MotoVox Group, Inc. f/k/a Frozen Food Gift Group, Inc. Form 8-K Filed March 28, 2014 Response dated July 25, 2014 File No. 000-54597 Dear Mr. Kennedy: On behalf of APT MotoVox Group, Inc. (the “Company”) and to confirm our telephone conversation today, the Company will file a response to the staff’s (the “Staff”) comment letter dated August 14, 2014 by September 3, 2014 and the Company will file the financial statements referenced in the Staff’s second comment and as required pursuant to Instruction 5 of Item 2.01 and Item 9.01 of Form 8-K by September 15, 2014. Please do not hesitate to contact the undersigned if you have questions or if you need any additional information by telephone at (310) 208-1182, or by facsimile at (310) 208-1154. Very truly yours, RICHARDSON & PATEL, LLP /s/Peter Hogan Peter Hogan, Esq.
